     Case 9:19-cv-00035-JRG Document 27 Filed 07/15/19 Page 1 of 2 PageID #: 156



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

TROY MARTIN, INDIVIDUALLY, AND                    §
AS NEXT FRIEND OF I.M., MINOR,                    §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 9:19-CV-00035-JRG
                                                  §
DANIEL VANMIL, PAVEMENT                           §
MARKINGS, INC.,                                   §
                                                  §
               Defendants.                        §

                                              ORDER
          Before the Court is Defendants’ Motion for Appointment of Guardian Ad Litem (the

 “Motion”). (Dkt. No. 26.) By their Motion, Defendants seek the appointment of a guardian ad

 litem for Plaintiff I.M., a minor. Plaintiffs have not opposed the Motion. Having considered the

 Motion and noting Plaintiffs’ lack of opposition, the Court is of the opinion that the Motion should

 be and hereby is GRANTED. It is therefore ORDERED that:

          Ms. Callan Searcy
          Searcy & Searcy, PC
          P.O. Box 3929
          Longview, Texas 75606-3929
          Email: ccsearcy@jrsearcylaw.com
          Telephone: (903) 757-3399
          Fax: (903)757-9559
 is hereby appointed guardian ad litem of I.M., for the purpose of protecting the interest of the said

 minor and to represent her in this suit.
Case 9:19-cv-00035-JRG Document 27 Filed 07/15/19 Page 2 of 2 PageID #: 157




    So Ordered this
    Jul 15, 2019




                                     2
